                    Case 18-10894-MFW             Doc 551       Filed 01/10/19         Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELA\ilARE

In re:                                                         Chapter    11


BERTUCCI'S HOLDINGS, INC., et al.l                             Case   No. l8-10894 (MFW)

                            Debtors.                           (Jointly Administered)



          NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                  JANUARY I4,2OI| AT 10:30 4.M.2 BEFORE THE
                       HONORABLE       RY F'. WAI,RATH

CONTINUED MATTER:

1        Application for Allowance and Payment of Administrative Expense Claim Pursuant to 1l
         U.S.C. $$ 365(dX3), 503(bX1)(A) and 507(a)(2) by Levin Properties, L.P. [D.I. 279,f:Jed
          on June 1, 20181

          Response       Deadline: October    30, 2018 at 4:00 p.m.

          Responses Received:

          A.        Debtors' Limited Objection     to Application for Allowance and Payment of
                    Administrative Expense Claim Pursuant to 11 U.S.C. $$ 365(d)(3), 503(b)(1XA)
                    and 507(a) (2) bV Levin Properties, L.P. [D.L 498, filed on October 30, 201 8]

          Related Documents:

          B.        Notice of Hearing   IDJ    434, filed on August 27,20181

          C.        Supplemental Support for Allowance and Payment of Administrative Expense
                    Claim Pursuant to l1 U.S.C. $$ 365(dX3), 503(bXlXA) and 507(a)(2) bV Levin
                    Properties, L.P. [D.I. 47 4, ftled on September 20, 20 1 8]

          Status: This matter is adjourned to the next omnibus hearing by agreement of the parties.

' The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number, are:
Bertucci's Holdings, lnc. (0243), Bertucci's Holdings, LLC (8034), Bertucci's Corporation (1266), Bertucci's, Inc.
(7209), Two Ovens Restaurant Corp. (4922), Bertucci's Restaurant Corp. (4750), Bertucci's of Anne Arundel
County, Inc. (4761), Bertucci's of Columbia, Inc. (4758), Bertucci's of Baltimore County, Inc. (9001), Bertucci's of
Bel Air, lnc. (4759), and Bertucci's of White Marsh, Inc. (4760). The Debtors'corporate headquarters and the
mailing address is 155 Otis Street, Northborough, Massachusetts 01532.
t If you wish to appear telephonically at the hearing, please schedule   your appearance with CourtCall prior to the
hearing. The telephone number for CourtCall is (866) 582-6878.




{ l r97.002-w00s3480.}
                   Case 18-10894-MFW          Doc 551         Filed 01/10/19           Page 2 of 2




CONTESTED MATTER:

2.       Motion of Ecolab, Inc. for Allowance and Payment of Administrative Expense Priority
         Claim Pursuant to 11 U.S.C. $ 503 ID.1.452, filed on September 5, 2018]

         Response       Deadline: October 3 0, 2018   at 4:00 p.m.

         Responses Received:

         A.        Debtors' Limited Objection to Motion of Ecolab, Inc. for Allowance and Payment
                   of Administrative Expense Priority Claim Pursuant to 11 U.S.C. $ 503 [D.I.499,
                   filed on October 30,20181

         RelatedDocuments: None

         Status: The parties are working to resolve this matter and, upon resolution, will file      a
         certification of counsel with a revised proposed form of order.

Dated: January 10,2019                                                                    BB LLP
       Wilmington, Delaware

                                                                                Q'{o.34
                                                          Keni K. Mumford (No. 4186)
                                                          Kimberly A. Brown (No. 5138)
                                                          Jennifer L. Cree (No. 5919)
                                                          919 Market Street, Suite 1800
                                                          Wilmington, Delaware 1 980 I
                                                          Telephone: (302) 467 -4400
                                                          Facsimile: (302) 467 -4450
                                                          Email: landis@lrclaw.com
                                                                 mumford@lrclaw.com
                                                                 brown@lrclaw.com
                                                                 cree@lrclaw.com

                                                          Counsel to the Debtors
                                                          and Debtors - In- P o s s e s s i on




{l 197.002-w00s3480.}                                 2
